PER CURIAM:*
Mortaza Nassiran, a native and citizen *325of Iran, appeals the Board of Immigration Appeals (BIA) decision affirming the Immigration Judge’s denial of his application for cancellation of removal under 8 U.S.C. § 1229b. Because cancellation of removal is governed by 8 U.S.C. § 1229b, the jurisdictional bar of 8 U.S.C. § 1252(a)(2)(B)(I) applies in the instant case. This court lacks jurisdiction to review the Attorney General’s discretionary decision regarding cancellation of removal. See Wilmore v. Gonzales, 455 F.3d 524 (5th Cir.2006); Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir.2004); 8 U.S.C. § 1229b(b); 8 U.S.C. § 1252(a)(2)(B)(I). The petition for review is DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.